Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                 Reasons for Allowance

     Claims 1-3 and 5-15 are allowed by amendment to claim 1, including the allowed limitation of claim 4 

     Claim 16 was previously indicated as allowed in the Final Rejection.

     Claim 17 is allowed for the reason the prior art does not teach or suggest in claimed combination, “…  a second acquisition unit configured to acquire input information for specifying a display range of the histogram ot a range specified by a user.  And an output unit configured to output a histogram, within the image indicate cy the input information, …”

     Claim 18 is allowed for the reason the prior art does not teach or suggest in claimed combination, “… acquiring input information for specifying a display range of the histogram to a range specified by a user… based on  the acquired depth information outing a histogram within the range indicated by the input information…”



     Claim 20 is allowed for the reason the prior art does not teach or suggest in claimed combination, “… acquiring input information for specifying a display range of he histogram to a range specified by a user …. Outputting a histogram within the range indicated by the input information.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JEROME GRANT II/Primary Examiner, Art Unit 2664